Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”), dated as of December 5, 2012, is entered into
by MEI Pharma, Inc. (formerly known as Marshall Edwards, Inc.), a Delaware
corporation (“MEIP”), Novogen Limited, a public company limited by shares and
incorporated under the laws of New South Wales, Australia (“Seller Parent”),
Novogen Research Pty Limited, a proprietary limited company incorporated under
the laws of Australia and a wholly-owned subsidiary of Seller Parent (“Seller”
and together with Seller Parent, the “Novogen Parties” and each, a
“Novogen Party”) and Graham Kelly, an individual, and Andrew Heaton, an
individual, for purposes of Section 4.2 and Articles VII and VIII, only.

RECITALS

WHEREAS, pursuant to the Asset Purchase Agreement, dated as of December 21, 2010
(the “Asset Purchase Agreement”), entered into by MEIP, Seller Parent and
Seller, each Novogen Party agreed to the world-wide non-competition restrictions
set forth in Section 5.4(d) of the Asset Purchase Agreement (the “Non-Compete
Provisions”);

WHEREAS, Seller Parent and Triaxial Pharmaceuticals Pty Ltd, a proprietary
limited company incorporated under the laws of Australia (“Triaxial”), entered
into a term sheet, dated November 12, 2012, in relation to the acquisition of
Triaxial by Seller Parent (the “Acquisition”);

WHEREAS, Triaxial is engaged in, among other things, the development of certain
products which, if engaged in by the Novogen Parties, may be a violation of the
Non-Compete Provisions;

WHEREAS, in anticipation of the Acquisition, the Novogen Parties desire to
obtain a limited waiver of the Non-Compete Provisions such that the Non-Compete
Provisions will not apply to the Exploitation by any Novogen Party (or by any of
their respective Affiliates) of Triaxial Intellectual Property (as defined
below) that does not infringe or otherwise violate the Intellectual Property
rights of MEIP; and

WHEREAS, subject to the terms and conditions of this Agreement, MEIP is willing
to grant a limited waiver of the Non-Compete Provisions.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the conditions and promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

Section 1.1. Definitions.

Capitalized terms that are used but not defined herein have the meanings given
to them in the Asset Purchase Agreement. As used herein, the following terms
have the following meanings:

“Acquisition” has the meaning set forth in the recitals hereof.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereof.

“Asset Purchase Agreement” has the meaning set forth in the recitals hereof.

“Cancellation Warrants” has the meaning set forth in Section 2.1.

“Excluded Persons” means (i) Graham Kelly, an individual, (ii) Andrew Heaton, an
individual, (iii) any immediate family member of Graham Kelly or Andrew Heaton,
(iv) any Affiliate or employee of Graham Kelly or Andrew Heaton, and (v) any
Person that is a shareholder of Triaxial.

“MEIP” has the meaning set forth in the preamble hereof.

“MEIP Shares” means shares of MEIP common Stock, par value $0.00000002.

“MEIP Warrants” means warrants issued to Seller Parent on May 14, 2012 purchase
MEIP Shares.

“Non-Compete Provisions” has the meaning set forth in the recitals hereof.

“Seller” has the meaning set forth in the preamble hereof.

“Seller Parent” has the meaning set forth in the preamble hereof.

“Novogen Parties” has the meaning set forth in the preamble hereof.

“Novogen Persons” means certain directors and officers of Novogen.

“Proprietary Information” means all MEIP Intellectual Property and information
that relates to the Purchased Assets or the Exploitation of the Technology, and
all notes, analyses, compilations, studies, summaries and other material to the
extent containing or based, in whole or in part, upon any information that
relates to the Purchased Assets or the Exploitation of the Technology.

“Remaining MEIP Warrants” means all MEIP Warrants that are held by Seller Parent
or any Affiliate thereof or otherwise beneficially owned by Seller Parent other
than the Cancellation Warrants.

“Triaxial” has the meaning set forth in the recitals hereof.

“Triaxial Intellectual Property” has the meaning set forth in Section 3.1.

“Warrant Agent” has the meaning set forth in Section 2.1(a).

 

2



--------------------------------------------------------------------------------

Section 1.2. Descriptive Headings; Certain Definitions.

(a) Descriptive headings are for convenience only and shall not control or
affect the meaning or construction of any provision of this Agreement.

(b) Except as otherwise expressly provided in this Agreement or as the context
otherwise requires, the following rules of interpretation apply to this
Agreement: (i) the singular includes the plural and the plural includes the
singular; (ii) “or” and “any” are not exclusive and the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation”; (iii) a reference to any Contract includes supplements and
amendments; (iv) a reference to an Applicable Law includes any amendment or
modification to such Applicable Law; (v) a reference to a Person includes its
successors, heirs and permitted assigns; (vi) a reference to one gender shall
include any other gender; (vii) a reference in this Agreement to an Article,
Section, Exhibit or Schedule is to the referenced Article, Section, Exhibit or
Schedule of this Agreement; and (viii) “herein,” “hereunder,” “hereof,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Article, Section or other provision.

(c) The parties hereto agree that they have been represented by their own
respective counsel during the negotiation, drafting, preparation and execution
of this Agreement and, therefore, waive the application of any Applicable Law or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

ARTICLE II

DISPOSITION OF THE MEIP WARRANTS

Section 2.1. Cancellation of MEIP Warrants. In consideration of the limited
waiver granted pursuant to Section 3.1, the Novogen Parties hereby agree that
simultaneously herewith the MEIP Warrants held by Seller Parent or any Affiliate
thereof or otherwise beneficially owned by Seller Parent and representing the
right to purchase one million (1,000,000) MEIP Shares (the “Cancellation
Warrants”), are cancelled. Subject to Section 2.2, (a) the Novogen Parties
simultaneously herewith shall deliver to MEIP for further deliver to the warrant
agent for the MEIP Warrants (the “Warrant Agent”) a stock power with signature
medallion guarantee in the form attached hereto as Exhibit A and (b) MEIP shall
deliver to the Warrant Agent an irrevocable letter of instruction directing the
Warrant Agent to immediately cancel the Cancellation Warrants in the form
attached hereto as Exhibit B.

Section 2.2. Distribution or Sale of the Remaining MEIP Warrants. Prior to the
closing of the Acquisition, the Novogen Parties shall (a) transfer, or cause to
be transfered, to the Novogen Persons who are not Excluded Persons all Remaining
MEIP Warrants (including all right, title and interest in and to the Remaining
MEIP Warrants) or (b) cause the sale of the Remaining MEIP Warrants to third
parties who are not Excluded Persons, with such distribution or sale to be (i)
accomplished via transactions that are exempt from the registration requirements
of the Securities Act and (ii) completed in a manner that complies with
Applicable Law and the terms of the MEIP Warrants.

 

3



--------------------------------------------------------------------------------

ARTICLE III

LIMITED WAIVER OF THE NON-COMPETE PROVISIONS

Section 3.1. Limited Waiver. MEIP hereby grants a limited waiver of the
Non-Compete Provisions such that the restrictions set forth in Section 5.4(d) of
the Asset Purchase Agreement shall not apply in respect of any Triaxial
Intellectual Property (or any Exploitation or licensing thereof) that does not
infringe on or otherwise violate any of the Intellectual Property or
Intellectual Property rights of MEIP, whether arising by Contract or under any
Applicable Law. For purposes of this Agreement, “Triaxial Intellectual Property”
means Intellectual Property owned or licensed by Triaxial that is acquired,
directly or indirectly, by Seller Parent in connection with the Acquisition
provided that the same was developed independently and without the use of any
Proprietary Information.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1. Proprietary Information.

(a) The Novogen Parties shall, following the execution hereof, (i) promptly upon
discovery of any Proprietary Information in its possession or in the possession
of its Affiliates (including Triaxial after the closing of the Acquisition)
directors or employees notify MEIP of the same and, at MEIP’s option, deliver to
MEIP or destroy all such Proprietary Information and (ii) ensure that none of
the Excluded Persons or Triaxial receives or gains access to such Proprietary
Information.

(b) The Novogen Parties shall not use, and shall take all reasonable action and
precaution to ensure that none their respective Affiliates (including Triaxial
after the closing of the Acquisition), directors or employees use, any
Proprietary Information.

Section 4.2. Patent Filings/Cooperation. The Novogen Parties, Graham Kelly and
Andrew Heaton hereby covenant and agree, as a condition precedent to
effectiveness of the limited waiver granted pursuant to Section 3.1, and as a
condition to the continued effectiveness of the limited waiver granted pursuant
to Section 3.1, that they shall cooperate fully with MEIP in order to enable
MEIP to perfect its ownership rights, title and interest in Seller Intellectual
Property rights, including assisting MEIP to obtain patent protection and by
executing any documentation necessary to perfect such ownership rights, title
and interest, including, but not limited to assignment and intellectual property
application documents. The Novogen Parties, Graham Kelly and Andrew Heaton
acknowledge that the Seller Intellectual Property Rights include International
Application No.: PCT/US2011/058815, and any and all Patents claiming priority
from International Application No.: PCT/US2011/058815. In furtherance of the
foregoing, Andrew Heaton shall execute and deliver simultaneously herewith the
assignment attached hereto as Exhibit C.

Section 4.3. Expenses. Except as expressly set forth herein, each Novogen Party
and MEIP shall bear its own costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

Section 4.4. Other Deliveries. Each party shall deliver to the other (and
execute, if applicable) such other documentation relating to transactions
contemplated by this Agreement as the other party or its counsel may reasonably
request.

Section 4.5. Further Assurances. Before and after the closing, each party shall
cooperate and take such action or cause to be taken such action as may be
reasonably requested by another party hereto in order to carry out the
provisions and purposes of this Agreement and transactions contemplated hereby.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF NOVOGEN PARTIES

Each Novogen Party represents and warrants to MEIP that each statement contained
in this Article V is true and correct as of the date hereof:

Section 5.1. Organization. Such Novogen Party is a corporate entity duly
organized, validly existing under the laws of its jurisdiction of formation.

Section 5.2. Authority; Binding Agreements. Such Novogen Party has all requisite
power and authority to enter into this Agreement and any other agreements or
instruments contemplated hereby, and to perform its obligations hereunder. This
Agreement has been, or upon execution and delivery thereof will be, duly
executed and delivered by such Novogen Party. Upon execution and delivery by
such Novogen Party, this Agreement will constitute a valid and binding
obligation of such Novogen Party, enforceable in accordance with its terms.

Section 5.3. Conflicts; Consents. The execution and delivery of this Agreement
and any other agreements or instruments contemplated hereby, the consummation of
the transactions contemplated hereby, and compliance with any of the terms
hereof by such Novogen Party do not and will not (i) conflict with or result in
a breach of the constitutive or organizational documents of such Novogen Party
or (ii) violate any Applicable Law relating to such Novogen Party.

Section 5.4. Title. Each Novogen Party and Affiliate thereof, if applicable,
holding MEIP Warrants to be disposed of as set forth in Article II has as of the
date hereof, and will have immediately prior to the disposition, good, valid,
legal and beneficial title to all such MEIP Warrants, free and clear of any
liens, charges, claims, pledges, security interests and other rights or
encumbrances whatsoever, whether arising by agreement, operation of law or
otherwise, and there are no restrictions on any such Person’s right to dispose
of the MEIP Warrants held by such Person pursuant to Article II, other than
those imposed by applicable securities laws.

Section 5.5. Disclosure. No representation or warranty of such Novogen Party
contained in this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statement contained herein
not misleading.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF MEIP

MEIP represents and warrants to each Novogen Party that each statement contained
in this Article VI is true and correct as of the date hereof:

Section 6.1. Organization. MEIP is a corporation, validly existing and in good
standing under the laws of the State of Delaware.

Section 6.2. Authority; Binding Agreements. MEIP has all requisite power and
authority to enter into this Agreement and any other agreements or instruments
contemplated hereby, and to perform its obligations hereunder. This Agreement
has been, or upon execution and delivery thereof will be, duly executed and
delivered by MEIP. Upon execution and delivery by MEIP, this Agreement will
constitute a valid and binding obligation of MEIP, enforceable in accordance
with its terms.

Section 6.3. Conflicts; Consents. The execution and delivery of this Agreement
and any other agreements or instruments contemplated hereby, the consummation of
the transactions contemplated hereby, and compliance with any of the terms
hereof by MEIP do not and will not (i) conflict with or result in a breach of
the constitutive or organizational documents of MEIP or (ii) violate any
Applicable Law relating to MEIP.

ARTICLE VII

INDEMNIFICATION

Section 7.1. Survival; Expiration. The representations and warranties contained
in this Agreement shall survive the closing of the transactions contemplated
hereby. The covenants, agreements and obligations of the parties shall survive
until fully performed and discharged

Section 7.2. Indemnification. Each party shall indemnify and hold harmless the
other parties and its Affiliates, the directors, officers, managers, employees
and Representatives, from and against any and all Losses incurred or suffered,
directly or indirectly, by any such Person arising from, by reason of or in
connection with (a) any breach or inaccuracy of any representation or warranty
of such party set forth in this agreement and (b) any failure by such party to
duly perform or fulfill any covenants or agreements required to be performed by
party under this Agreement or under any other document or instrument delivered
by such party pursuant hereto.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Governing Law; Jurisdiction; Venue; Service Of Process.

(a) Governing Law. Construction and interpretation of this Agreement shall be
governed by the laws of the State of New York, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive Applicable Law of another
jurisdiction.

 

6



--------------------------------------------------------------------------------

(b) Jurisdiction; Venue; Service Of Process. The parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of New York and the United States District Court for the Southern District of
New York for any Action (other than appeals therefrom) arising out of or
relating to this Agreement or otherwise in connection with the transactions
contemplated hereby, and agree not to commence any Action, (other than appeals
therefrom) related thereto except in such courts. The parties further hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any Action (other than appeals therefrom) arising out of or relating to this
Agreement or otherwise in connection with the transactions contemplated hereby
in the courts of the State of New York or the United States District Court for
the Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such Action brought in any such court has been brought in an inconvenient forum.
Each party hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to its address set forth below shall be
effective service of process for any Action brought against it under this
Agreement in any such court.

Section 8.2. Notices. All notices, requests, demands and other communications
that are required or may be given pursuant to the terms of this Agreement shall
be in written form, and shall be deemed delivered (a) on the date of delivery
when delivered by hand on a Business Day, (b) on the Business Day designated for
delivery if sent by reputable overnight courier maintaining records of receipt
and (c) on the date of transmission when sent by facsimile, electronic mail or
other electronic transmission during normal business hours on a Business Day,
with confirmation of transmission by the transmitting equipment; provided,
however, that any such communication delivered by facsimile or other electronic
transmission shall only be effective if within two Business Days of such
transmission such communication is also delivered by hand or deposited with a
reputable overnight courier maintaining records of receipt for delivery on the
Business Day immediately succeeding such day of deposit. All such communications
shall be addressed to the parties at the address set forth as follows, or at
such other address as a party may designate upon 10 days’ prior written notice
to the other party.

If to MEIP, to:

MEI Pharma, Inc.

11975 El Camino Real, Suite 101

San Diego, CA 92130

Facsimile: 858-792-5406

Attention: Daniel Gold, Chief Executive Officer

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Facsimile: (212) 309-6001

Attention: Steven A. Navarro

 

7



--------------------------------------------------------------------------------

If to any of the Novogen Parties, to:

Novogen Limited

1-7 Waterloo Road, Level 1

North Ryde, NSW 2113 Australia

Facsimile: 612 9878 0055

Attention: The Chairman

If to Graham Kelly, to:

66 Boundary Rd

Wahroonga

NSW 2076 Australia

Facsimile:                     

If to Andrew Heaton, to:

3/24 Benjamin St

Trevallyn

Tasmania 7250 Australia

Facsimile:                     

Section 8.3. Benefits of Agreement. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Except as expressly set
forth herein, this Agreement is for the sole benefit of the parties hereto and
not for the benefit of any third party.

Section 8.4. Amendments and Waivers. No modification, amendment or waiver of any
provision of this Agreement, nor any consent to or approval of any departure
herefrom, shall be effective unless it is in writing and signed by the party
against whom enforcement of any such modification, amendment, waiver, consent or
approval is sought. Such modification, amendment, waiver, consent or approval
shall be effective only in the specific instance and for the purpose for which
given. Neither the failure of any party to enforce, nor the delay of any party
in enforcing, any condition or part of this Agreement at any time shall be
construed as a waiver of that condition or part or forfeit any rights to future
enforcement thereof.

Section 8.5. WAIVER OF JURY TRIAL. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.6. Assignment. This Agreement and the Asset Purchase Agreement and the
rights and obligations hereunder and thereunder shall not be assignable (i) by
any of the Novogen Parties without the prior written consent of MEIP or (ii) by
MEIP without the prior written consent of Seller Parent. Any attempted
assignment in violation of this Section 8.6 shall be null and void.

 

8



--------------------------------------------------------------------------------

Section 8.7. Entire Agreement. This Agreement and the Asset Purchase Agreement,
together with the Exhibits attached hereto and thereto and all other agreements
executed in connection herewith and therewith, constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements or understandings among the parties with respect to the subject
matter hereof. Except as modified by the term of this Agreement, the Asset
Purchase Agreement shall remain in full force and effect without further
modification.

Section 8.8. Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MEI PHARMA, Inc. By:  

/s/ Daniel P. Gold

Name:   Daniel P. Gold Title:   President & Chief Executive Officer NOVOGEN
LIMITED By:  

/s/ William D. Rueckert

Name:   William D. Rueckert Title:   Director By:  

/s/ Josiah T. Austin

Name:   Josiah T. Austin Title:   Director NOVOGEN RESEARCH PTY LIMITED By:  

/s/ William D. Rueckert

Name:   William D. Rueckert Title:   Director By:  

/s/ Josiah T. Austin

Name:   Josiah T. Austin Title:   Director FOR PURPOSES OF SECTION 4.2 AND
ARTICLES VII AND VIII ONLY

/s/ Graham Kelly

Graham Kelly

/s/ Andrew Heaton

Andrew Heaton